14‐3428 
      Humboldt Shelby Holding Corporation, And Subsidiaries v. Commissioner of Internal Revenue 
       
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 3rd day of June, two thousand fifteen. 
                                        
      PRESENT:  RICHARD C. WESLEY, 
                   PETER W. HALL, 
                   RAYMOND J. LOHIER, JR., 
                                Circuit Judges. 
      ______________________ 
       
      HUMBOLDT SHELBY HOLDING CORPORATION AND SUBSIDIARIES,  
       
                                Petitioner‐Appellant, 
       
                   ‐v.‐                                  No. 14‐3428 
       
      COMMISSIONER OF INTERNAL REVENUE, 
       
                                Respondent‐Appellee. 
      ______________________  
       


                                                           1
FOR APPELLANT:            JASPER G. TAYLOR III (Richard L. Hunn, on the brief), 
                          Norton Rose Fulbright US LLP, Houston, TX. 

FOR APPELLEE:             JUDITH A. HAGLEY (Gilbert S. Rothenberg and 
                          Richard Farber, on the brief), Attorneys, Tax Division, 
                          Department of Justice, for Caroline D. Ciraolo, Acting 
                          Assistant Attorney General, Washington, D.C. 
 
      Appeal from the Tax Court (Joseph R. Goeke, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the decision of the Tax Court is AFFIRMED.  

      Petitioner‐Appellant Humboldt Shelby Holding Corporation 

(“Humboldt/Shelby”) appeals from the tax court’s March 19, 2014, decision 

sustaining in full the tax deficiency and penalties against Humboldt/Shelby 

determined by the Commissioner of Internal Revenue and the July 15, 2014, 

decision denying Humboldt/Shelby’s motion for reconsideration.  The tax court 

upheld the Commissioner’s disallowance, applying the test articulated in this 

Circuit for determining whether a transaction is a sham for want of economic 

substance.  See Gilman v. Commissioner, 933 F.2d 143, 147 (2d Cir. 1991).  The tax 

court found that the investment was devoid of economic substance and was 

entered into solely for income tax benefits.  We affirm substantially for the 




                                         2
reasons set forth in Judge Goeke’s comprehensive opinion.  See Humboldt Shelby 

Holding Corp. v. Comm’r, 107 T.C.M. (CCH) 1242 (2014). 

      We have considered Humboldt/Shelby’s remaining arguments and find 

them to be without merit.  For the reasons stated above, the judgment of the tax 

court is AFFIRMED.  

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           3